office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-105764-17 uil the honorable dave loebsack member u s house of representatives west 4th street suite davenport ia attention ------------------- dear representative loebsack i am responding to your inquiry dated date on behalf of your constituent ------------------------ -----------------asked whether he must pay a fine to the internal_revenue_service irs because he established a health_savings_account hsa and received contributions from his employer when he was not eligible to participate in an hsa the answer is no although ----------------must withdraw the funds from his account and include them in his income he doesn’t have to pay a fine -----------------wrote that he retired from his job and enrolled in medicare parts a and b in date he explained that in date he returned to work for the same employer and enrolled in his employer’s health plan and was provided with an hsa after learning that his medicare enrollment disqualified him from eligibility for an hsa he wrote to social_security to request cancellation of his medicare enrollment he wrote that he has never received a decision on his request under sec_223 to be eligible for an hsa an individual must be covered under a high-deductible health plan hdhp on the first day of the month conex-105764-17 not be covered by any other health plan that is not an hdhp with certain limited exceptions not be entitled to benefits under medicare not be claimed as a dependent on another person’s tax_return entitled to benefits under medicare means enrolled in medicare thus if an individual is enrolled and receiving benefits from any part of medicare he or she cannot contribute to an hsa -----------------is correct that his medicare enrollment disqualified him from establishing an hsa he never had a valid hsa because he was never eligible to establish an hsa accordingly he must withdraw the funds from his account and include them in his income this withdrawal will not be subject_to a fine however the question of whether an employee enrolled in medicare can withdraw from the program and thereby participate in an employer’s hsa program is not within the jurisdiction of the irs this question should be directed to the social_security administration pincite-772-1213 ask for form cms-1763 request for termination of premium hospital and or supplemental medical insurance i hope this information is helpful if you have more questions please contact me at -------------------- or ------------------ at -------------------- sincerely denise trujillo chief health and welfare branch office of associate chief_counsel tax exempt and government entities
